DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 3/7/2022 has been entered and made of record.
Application Status 
Claims 2-3, 6-7, and 10-11 were canceled. 
Claims 1, 4-5, 8-9, and 12-14 are pending.

Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Jianping Wu (Reg. No. 79,782) on 5/10/2022 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1.  A method of video decoding, comprising: 
receiving a bitstream carrying coded data of a current block, the current block being coded according to a palette coding mode; 
determining a palette table associated with the current block, each entry of the palette table including values of different color components in a color space; 
determining a palette index map for the current block from the coded data, the palette index map including respective index values for all samples of the current block, including palette coded samples and escape samples of the current block, each index value of the index values indicating whether a corresponding sample is one of the palette coded samples having values of an entry of the palette table or one of the escape samples having values not included in the palette table;
decoding, by processing circuitry of a decoder, the palette coded samples of the current block according the palette index map and the palette table;
obtaining, by the processing circuitry of the decoder, all the escape samples of the current block from the coded data, values of the different color components of the escape samples being separately grouped into groups of values on a color-by-color basis, each group containing values of a single color component, and the groups of values being sequentially arranged one group after another in the coded data; and 
decoding the current block according to the palette coded samples and the escape samples of the current block, wherein
the escape samples of the current block are signaled at an end of coded palette data for the current block, and
the coded palette data includes the escape samples and parameters specifying one or more of a palette run type, a palette index, a palette run, escape flags, and the palette table associated with the current block.
2.  
3. 
4.  The method of claim 1, wherein the obtaining all the escape samples of the current block from the coded data comprises:
obtaining first values of a first color component of the escape samples from a first group of values in the coded data; and 
obtaining second values of a second color component of the escape samples from a second group of values in the coded data, the second group of values being arranged after the first group of values in the coded data.
5.  A method of video encoding, comprising: 
obtaining samples of a current block that is to be coded according to a palette coding mode;
determining a palette table associated with the current block, each entry of the palette table including values of different color components in a color space; 
determining a palette index map for coding the samples of the current block, including palette coded samples and escape samples of the current block, according to the palette table, the palette index map including respective index values for all the samples of the current block, each index value of the index values indicating whether a corresponding sample is one of the palette coded samples having values of an entry of the palette table or one of the escape samples having values not included in the palette table;
generating, by processing circuitry of a encoder, coded data of the current block according to the palette coding mode, the coded data including information indicating at least the palette index map and the escape samples, values of the different color components of the escape samples being separately grouped into groups of values on a color-by-color basis, each group containing values of a single color component, and the groups of values being sequentially arranged one group after another in the coded data; and
generating, by the processing circuitry of the encoder, a bitstream carrying the coded data, wherein
the escape samples of the current block are signaled at an end of coded palette data for the current block, and
the coded palette data includes the escape samples and parameters specifying one or more of a palette run type, a palette index, a palette run, escape flags, and the palette table associated with the current block.
6.  
7.  
8.  The method of claim 5, wherein the generating the coded data of the current block comprises:
arranging first values of a first color component of the escape samples as a first group of values in the coded data; and 
arranging second values of a second color component of the escape samples as a second group of values in the coded data, the second group of values being arranged after the first group of values in the coded data.
9.  An apparatus for video decoding, comprising: 
processing circuitry configured to
receive a bitstream carrying coded data of a current block, the current block being coded according to a palette coding mode; 
 determine a palette table associated with the current block, each entry of the palette table including values of different color components in a color space; 
determine a palette index map for the current block from the coded data, the palette index map including respective index values for all samples of the current block, including palette coded samples and escape samples of the current block, each index value of the index values indicating whether a corresponding sample is one of the palette coded samples having values of an entry of the palette table or one of the escape samples having values not included in the palette table;
decode the palette coded samples of the current block according the palette index map and the palette table;obtain all the escape samples of the current block from the coded data, values of the different color components of the escape samples being separately grouped into groups of values on a color-by-color basis, each group containing values of a single color component, and the groups of values being sequentially arranged one group after another in the coded data; and 
decode the current block according to the coded samples and the escape samples of the current block, wherein
the escape samples of the current block are signaled at an end of coded palette data for the current block, and
the coded palette data includes the escape samples and parameters specifying one or more of a palette run type, a palette index, a palette run, escape flags, and the palette table associated with the current block.
10. 
11. 
12.  The apparatus of claim 9, wherein the processing circuitry is further configured to:
obtain first values of a first color component of the escape samples from a first group of values in the coded data; and 
obtain second values of a second color component of the escape samples from a second group of values in the coded data, the second group of values being arranged after the first group of values in the coded data.
13.  The method of claim 1, wherein the color space includes at least a luma color component and a chroma color component.

14.  The method of claim 1, further comprising storing the palette table, the palette index map, and the values of the escape samples in a transform coefficient buffer of the decoder.


Allowable Subject Matter
Claims 1, 4-5, 8-9, and 12-14 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to methods for a palette coding in High Efficient Video Coding (HEVC) standard.  The instant invention suggests a method to reduce a memory usage for a video coding system by reusing a portion of the memory, which has been previously used for an intra coding and an inter coding, for the palette coding. In addition, the instant invention also proposes reusing transform coefficient buffer or grouping escape values, palette predictor initialization, palette predictor entry semantics, or palette entry semantics together in order to improve a throughput of the video system.  Moreover, the instant invention also proposes methods for initializing and updating palette entries for color components that are used in the encoding and decoding of the palette coding mode. A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office actions. Please see the Final Office action mailed on 12/07/2021 for details.  During the interview conducted on 5/10/2022, the Examiner suggested the Applicant to include limitations of claims 2-3 into all independent claims. On 5/13/2022, the Applicant accepted Examiner’s proposal.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all applied references to arrive in the context of the claimed invention.  As a result, claims 1, 4-5, 8-9, and 12-14 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488